Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 14 recites the limitation of “a storage medium in which a program configured to control a decoding device is stored”.

The examiner respectfully asserts that the claimed subject matter does not fall within the statutory classes listed in 35 USC 101 because the Applicant does not explicitly define such storage medium is. 

The claims are directed to computer readable media that cover signals per se, therefore rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  

Allowable Subject Matter

Claims 1-13 are allowed. Claim 14 would be allowed if Applicant can overcome the rejection above.

The following is an examiner’s statement of reasons for allowance: 

HOF et al. (US 2015/0,263,760) in figure 1 discloses a first decoder processing units (16-1 and 16-2) are configured to perform hard decision decoding in parallel and the second decoder processing units (18) are configured to perform soft decision decoding in parallel for using 1st part of encoded data and 2nd part of encoded data.  However, HOF does not disclose a method of using 1st and 2nd decoders for decoding the same input data.

Motwani (US 2018/0,006,667) in figure 5 discloses a method of (1) using a soft decoder for decoding for soft encoded data and (2) using a hard decoder for decoding for hard encoded data.  However, Motwani does not disclose a method of using the hard decoder and the soft decoder for decoding the same input data for comparison.

As such, the prior arts of record do not disclose “a decoding device comprising: a hard decision decoder to generate a first decoding result by performing hard decision decoding of a polar code using an input signal, and to generate a first error detection result by performing first error detection processing on the first decoding result;  a soft decision decoder to generate a second decoding result by performing successive decoding of a polar code on the input signal, the second decoding result being obtained for each decoding step in the successive decoding, and to generate a second error detection result by performing second error detection processing on a result obtained by updating the first decoding result using the second decoding result;  a data selector to select either the first decoding result or the result obtained by updating the first decoding result using the second decoding result, and to output a selection result as a final decoding result;  and a controller to stop the soft decision decoder when the data selector outputs the final decoding result” as recited in claim 1 and in similar claims 11, 13-14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111